Appellate Case: 21-6047     Document: 010110716042       Date Filed: 07/26/2022     Page: 1

                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                        UNITED STATES COURT OF APPEALS                        July 26, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-6047

  ROBERT JAMES MCCRARY,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                             (D.C. No. 5:20-CR-00229-J-1)
                        _________________________________

 Andrew M. Casey, Foshee & Yaffe, Oklahoma City, Oklahoma (Shannon M. McMurray,
 Tulsa, Oklahoma, with him on briefs), for Defendant-Appellant.

 Steven W. Creager, Assistant United States Attorney (Robert J. Troester, Acting United
 States Attorney and Mark R. Stoneman, Assistant United States Attorney, with him on
 the brief), Oklahoma City, Oklahoma, for Plaintiff-Appellee.
                         _________________________________

 Before MORITZ, EBEL, and KELLY, Circuit Judges.
                   _________________________________

 EBEL, Circuit Judge.
                          _________________________________

       In this direct criminal appeal, Defendant-Appellant Robert McCrary challenges

 his forty-eight-month prison sentence for possessing fentanyl with the intent to

 distribute it. Although within the twenty-year statutory maximum for that offense,
Appellate Case: 21-6047   Document: 010110716042        Date Filed: 07/26/2022   Page: 2



 McCrary’s forty-eight-month sentence was four times higher than the high end of the

 advisory guideline range. The district court varied upward after concluding

 McCrary’s post-offense rehabilitation did not outweigh the fact that the fentanyl

 McCrary distributed resulted in another’s death. On appeal, McCrary contends that

 his sentence is both procedurally and substantively unreasonable. We conclude that

 the appeal waiver to which McCrary agreed precludes our review of his procedural

 arguments and that his sentence is substantively reasonable. Having jurisdiction

 under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we, therefore, AFFIRM his

 sentence.

                                  I. BACKGROUND

 A. McCrary’s offense

       In 2012, McCrary began college at Oklahoma State University. There, he and

 his roommate, Jonathon Messick, both became addicted to Xanax, heroin and

 fentanyl. In August 2016, Messick and another friend, Gabe Stewart, bought ten

 fentanyl “gel squares” from McCrary. Several days later, on August 29, 2016, after

 smoking marijuana and spending the night drinking alcohol at several bars, Messick

 and Stewart returned home and each ingested one of the fentanyl gel squares they had

 obtained from McCrary. Soon thereafter, Messick discovered Stewart unresponsive

 but breathing. Messick called another friend to ask what he should do. That friend

 advised Messick that Stewart was overdosing and gave Messick several suggestions,

 including calling 911. Messick instead went to sleep. When Messick awoke the next

 morning, Stewart was dead. The medical examiner ruled that Stewart had died from

                                           2
Appellate Case: 21-6047      Document: 010110716042      Date Filed: 07/26/2022     Page: 3



 the combination of alcohol and fentanyl; “either the ethanol or fentanyl were

 survivable by themselves, but the combination of the two led to G. Stewart’s death.”1

 (II R. (sealed) 49 ¶ 11.)

 B. The Government prosecutes McCrary several years later

        Almost a year later, Stewart’s father contacted the Federal Bureau of

 Investigation (“FBI”), telling agents that Messick had supplied Stewart with the

 fentanyl that contributed to his death. The FBI interviewed Messick a year after that,

 in November 2018. Messick told agents that he and Stewart obtained the fentanyl

 from McCrary. In September 2020, the United States obtained an indictment against

 McCrary, charging him with two offenses: 1) conspiring, in 2016, to possess fentanyl

 with the intent to distribute it, and 2) knowingly and intentionally possessing fentanyl

 during the month of August 2016 with the intent to distribute it. By this time,

 McCrary was twenty-six years old, had completed his college degree, had

 successfully undergone rehabilitation in 2018 to overcome his drug addiction, and

 was working at a bank in Tulsa to help support his family.

 C. McCrary’s guilty plea

        Two months after he was indicted, McCrary, in November 2020, entered into a

 plea agreement with the Government and pled guilty to Count 2. In return, the




 1
  These background facts are taken from the presentence report (“PSR”). Although
 McCrary disputes a number of other facts included in the PSR, he did not dispute any
 of these facts in the district court.

                                            3
Appellate Case: 21-6047    Document: 010110716042        Date Filed: 07/26/2022     Page: 4



 Government agreed to dismiss Count 1. The plea agreement contained an appeal

 waiver, discussed in greater detail below.

       Before pleading guilty, McCrary acknowledged in writing that the district

 judge would determine his sentence; the statutory maximum for Count 2 was twenty

 years in prison; the judge would consider the advisory guideline sentencing range,

 but could “impose a sentence either above or below that range”; in calculating the

 advisory sentencing range, “the judge will take into account all conduct,

 circumstances, and injuries associated with your criminal conduct, whether or not

 this conduct is formally charged by the government”; and that “there is no limitation

 placed on the information the judge can consider at the time of sentencing concerning

 your background, character, and conduct so long as the information is reliable.”

 (I R. 19 ¶¶ 25–27.) McCrary also acknowledged, both in writing and again verbally

 at his plea colloquy, that he had read the plea agreement, discussed it with his

 attorney, and understood all of its terms.

       In pleading guilty to Count 2, McCrary admitted: “During the month of August

 2016 I knowi[ng]ly possessed what I thought was fentanyl. During this month I gave

 some to my former room[m]ate Jonathon Messick. This all took place in Stillwater

 OK.” (I R. 23.)




                                              4
Appellate Case: 21-6047      Document: 010110716042          Date Filed: 07/26/2022      Page: 5



 D. The district court imposes an above-guideline sentence

        At sentencing, the district court determined that McCrary’s advisory guideline

 sentencing range was between six and twelve months in prison.2 McCrary did not

 challenge that calculation at sentencing, and does not challenge it now on appeal.

        In preparation for sentencing, both parties invoked specific guideline

 provisions and requested that the sentencing court depart from the advisory guideline

 range. The district court declined to rely on the guidelines to depart up or down from

 the advisory range: “even if departure were authorized under the facts of this case, I

 am exercising my discretion not to depart.” (III R. 56.)

        Both parties also relied on the sentencing factors set forth in 18 U.S.C.

 § 3553(a) to argue for a sentence outside the advisory guideline range. Those

 sentencing factors include, among others, “the nature and circumstances of the offense

 and the history and characteristics of the defendant,” as well as “the need for the sentence

 . . . to reflect the seriousness of the offense, to promote respect for the law, and to provide

 just punishment for the offense.” 18 U.S.C. § 3553(a)(1), (a)(2)(A).3


 2
  The PSR originally calculated McCrary’s advisory guideline range to be between
 eighteen and twenty-four months in prison. That was based on the PSR deeming
 each fentanyl gel square that McCrary distributed to weigh .25 grams. But at
 sentencing, the district court ruled that the Government had not offered sufficient
 evidence to prove the weight of those squares. That ruling lowered McCrary’s
 advisory sentencing range to between six and twelve months in prison.
 3
   McCrary incorrectly argues that the district court’s decision not to rely on specific
 guideline provisions to depart from the advisory guideline range also restricted the
 sentencing court’s consideration of the § 3553(a) factors for an upward variance. See
 United States v. McKinnie, 21 F.4th 283, 290 (4th Cir. 2021) (distinguishing between

                                               5
Appellate Case: 21-6047      Document: 010110716042          Date Filed: 07/26/2022       Page: 6



        Based on the § 3553(a) factors, the Government argued for an upward variance

 to a five-year sentence because Stewart had died from the fentanyl McCrary

 distributed. McCrary’s attorney, on the other hand, sought a downward variance to

 probation, arguing that there was no reason to put McCrary in prison at all in light of

 his rehabilitation.

        The district court denied McCrary’s request for a downward variance. Instead,

 the district court applied the § 3553(a) factors to vary upward, imposing a

 forty-eight-month sentence because the six-to-twelve-month advisory guideline range

 “does not account for the fact that fentanyl is significantly more dangerous than other

 drugs, nor does it reflect your other drug-related activities and seemingly sincere lack

 of remorse or appreciation for your contribution to this circumstance,” meaning

 Stewart’s death. (III R. 80.) The Court based that last comment on what it

 “perceive[d]” was McCrary’s “lack of sincere acknowledgement of the seriousness of

 the offense,” based on McCrary’s assertion at sentencing that “[t]he worst part about

 this whole situation is seeing the stress it is putting my mom through,” rather than

 Stewart’s death. (Id. at 79–80.) The district court acknowledged McCrary’s

 “participation in treatment, your sobriety, and the other arguments advanced by your


 departures and variances; ruling that sentencing court considering a variance under
 the 18 U.S.C. § 3553(a) factors “may . . . consider evidence that a defendant’s actions
 contributed to death or serious injury . . . even if the evidence is insufficient to meet the
 but-for causation standard required for” a departure under guideline provisions), cert.
 denied, 142 S. Ct. 2798 (2022). See generally United States v. Kaspereit, 994 F.3d
 1202, 1213–14 (10th Cir. 2021) (distinguishing between departures under the
 sentencing guidelines and variances under 18 U.S.C. § 3553(a)).

                                                6
Appellate Case: 21-6047     Document: 010110716042         Date Filed: 07/26/2022   Page: 7



 attorney, which weigh greatly in your favor,” but concluded that McCrary’s

 “previous actions put the community at great risk and caused even greater harm; and

 they require a sentence that not only reflects the seriousness of the offense but one

 that also protects the public and deters you from future criminal conduct.” (Id. at 80–

 81.)

                                    II. DISCUSSION

        On appeal, McCrary contends that his sentence is both procedurally and

 substantively unreasonable. “Procedural reasonableness addresses whether the

 district court incorrectly calculated . . . the Guidelines sentence, treated the

 Guidelines as mandatory, failed to consider the § 3553(a) factors, relied on clearly

 erroneous facts, or failed to adequately explain the sentence.” United States v.

 Haggerty, 731 F.3d 1094, 1098 (10th Cir. 2013) (quoting United States v. Huckins,

 529 F.3d 1312, 1317 (10th Cir. 2008)). Substantive reasonableness, on the other

 hand, “‘addresses whether the length of the sentence is reasonable given all the

 circumstances of the case in light of the factors set forth in 18 U.S.C. § 3553(a).’”

 United States v. Craine, 995 F.3d 1139, 1158 (10th Cir. 2021) (quoting United States

 v. Miller, 978 F.3d 746, 753 (10th Cir. 2020)), cert. denied, 142 S. Ct. 502 (2021).

 As we explain next, we uphold McCrary’s sentence. McCrary, in his plea agreement,

 waived his appellate challenges to the procedural reasonableness of his sentence and

 we conclude that his sentence is substantively reasonable.




                                              7
Appellate Case: 21-6047    Document: 010110716042         Date Filed: 07/26/2022    Page: 8



 A. McCrary waived his appellate arguments challenging the procedural
 reasonableness of his sentence

       McCrary first argues that his sentence is procedurally unreasonable because, in

 determining his sentence, the district court relied on clearly erroneous facts, failed to

 explain its sentence adequately, and erred in responding to McCrary’s objections to

 some of the facts contained in the PSR. The Government counters that the appeal

 waiver in McCrary’s plea agreement precludes this court from reviewing these

 procedural arguments; the Government, therefore, asks this Court to enforce the

 appeal waiver.

       In relevant part, the appeal waiver in McCrary’s plea agreement provided:

               12. Defendant understands that the Court will consider the factors
       set forth in 18 U.S.C. § 3553(a) in determining Defendant’s sentence.
       Defendant also understands that the Court has jurisdiction and authority
       to impose any sentence within the statutory maximum for the offense(s)
       to which Defendant is pleading guilty. Defendant further understands
       that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 give Defendant the right to
       appeal the judgment and sentence imposed by the Court. Acknowledging
       all of this, and in exchange for the promises and concessions made by the
       United States in this Plea Agreement, Defendant knowingly and
       voluntarily waives the following rights:

              ....

               b. Except as stated immediately below, Defendant waives the right
       to appeal Defendant’s sentence as imposed by the Court, including any
       restitution, and the manner in which the sentence is determined. If the
       sentence is above the advisory Guidelines range determined by the Court
       to apply to Defendant’s case, this waiver does not include Defendant’s
       right to appeal specifically the substantive reasonableness of Defendant’s
       sentence.

 (I R. 32 ¶ 12 (emphasis added).) As part of the plea agreement, the Government

 similarly “waive[d] its right under 18 U.S.C. § 3742 to appeal the sentence imposed

                                             8
Appellate Case: 21-6047     Document: 010110716042      Date Filed: 07/26/2022    Page: 9



 by the Court and the manner in which the sentence was determined,” but retained the

 right to challenge on appeal “the substantive reasonableness” of a below-guideline

 sentence. (Id. 33 ¶ 13.)

       In deciding whether to enforce this appeal waiver to preclude review of

 McCrary’s procedural-reasonableness arguments, we apply the following three-part

 analysis. See United States v. Loumoli, 13 F.4th 1006, 1007–08 (10th Cir. 2021)

 (applying United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per

 curiam)).

       1. The appellate dispute falls within the scope of the waiver

       First, this Court considers whether McCrary’s appellate arguments challenging

 the procedural reasonableness of his sentence “fall[] within the scope of the waiver of

 appellate rights” included in his plea agreement. Id. at 1007 (quoting Hahn, 359 F.3d

 at 1325). In making this determination, we “‘strictly construe’ the waiver and read

 any ambiguities ‘against the Government and in favor of a defendant’s appellate

 rights.’” Id. at 1008 (quoting Hahn, 359 F.3d at 1325).

       McCrary’s appellate procedural arguments clearly challenge the “manner in

 which [his] sentence [wa]s determined” and, therefore, fall within the scope of the

 appeal waiver to which he agreed. This conclusion is based on a straightforward

 reading of the clear language of the waiver.

       Our conclusion is further bolstered by a line of unpublished Tenth Circuit

 decisions determining that this same appeal-waiver language precluded review of

 similar arguments challenging the procedural reasonableness of a sentence. See

                                           9
Appellate Case: 21-6047     Document: 010110716042        Date Filed: 07/26/2022     Page: 10



  United States v. Goldberg, 850 F. App’x 610, 613–14 (10th Cir. 2021) (unpublished)

  (stating that same appeal-waiver language encompassed arguments challenging

  sentence’s procedural reasonableness, including “whether the district court

  incorrectly calculated the Guidelines sentence, treated the Guidelines as mandatory,

  failed to consider the § 3553(a) factors, relied on clearly erroneous facts, or failed to

  adequately explain the sentence” (quoting Haggerty, 731 F.3d at 1098))4; United

  States v. Gomez, 824 F. App’x 577, 579 (10th Cir. 2020) (unpublished) (same); see

  also United States v. Phillips, No. 21-6108, 2022 WL 500446, at *1–2 (10th Cir.

  Feb. 18, 2022) (per curiam) (holding same appeal-waiver language precluded review

  of defendant’s challenge to how his sentence was calculated under the guidelines);

  United States v. Yarclay, 861 F. App’x 246, 248–50 & 248 n.1 (10th Cir. 2021)

  (unpublished) (ruling same appeal-waiver language encompassed defendant’s

  challenge to application of an enhancement to calculate his sentence under the

  guidelines); United States v. Foster, 758 F. App’x 668, 669–70 (10th Cir. 2019)

  (unpublished) (same); United States v. Kutz, 702 F. App’x 661, 663–64, 666–67



  4
    McCrary contends that, unlike this case, Goldberg did not address a specific
  challenge to the facts on which the court based the challenged sentence. But
  Goldberg’s statement—that the same appeal-waiver language at issue here
  “encompasses” arguments challenging sentence’s procedural reasonableness,
  including “whether the district court incorrectly calculated the Guidelines sentence,
  treated the Guidelines as mandatory, failed to consider the § 3553(a) factors, relied
  on clearly erroneous facts, or failed to adequately explain the sentence”, 850 F.
  App’x at 614 (quoting Haggerty, 731 F.3d at 1098))—is sufficient to apply to
  McCrary’s current procedural arguments challenging the facts on which the court
  relied to sentence him.

                                             10
Appellate Case: 21-6047     Document: 010110716042        Date Filed: 07/26/2022     Page: 11



  (10th Cir. 2017) (unpublished) (ruling same appeal-waiver language encompassed

  challenge to the calculation of the advisory guideline sentencing range).5

        In concluding that McCrary’s procedural arguments fall within the scope of his

  appeal waiver, we reject his argument that the substantive reasonableness of his

  above-guideline sentence, which the appeal waiver permits him to challenge on

  appeal, is inextricably linked to at least one of his procedural arguments—that the

  district court relied on clearly erroneous facts included in the PSR to sentence

  McCrary. Yarclay rejected a similar argument that, because the line between

  substantive and procedural reasonableness is blurred, this court should review the

  manner in which the sentencing court calculated the defendant’s guideline range as

  part of our review for substantive reasonableness. Yarclay, 861 F. App’x at 248–49.

  In rejecting that argument, Yarclay noted that “[w]e need not divorce the two”—

  procedural and substantive reasonableness—“because Defendant did so himself when he

  agreed to the waiver.” Id. at 249. That appeal waiver distinguished between appealable

  substantive reasonableness arguments challenging an above-guideline sentence and

  unappealable challenges to the “manner in which the sentence is determined.” Id.

  Yarclay held that the defendant’s challenge to the way the sentencing court calculated his

  guideline range “falls within the scope of the appellate waiver.” Id. We find Yarclay’s

  reasoning persuasive here.




  5
   Although these unpublished decisions do not bind us, we deem their reasoning
  persuasive. See Banner Bank v. Smith, 30 F.4th 1232, 1240 n.4 (10th Cir. 2022).
                                             11
Appellate Case: 21-6047    Document: 010110716042        Date Filed: 07/26/2022     Page: 12



        2. McCrary knowingly and voluntarily waived his appeal rights

        The second factor this Court considers in deciding whether to enforce

  McCrary’s appeal waiver is “whether [he] knowingly and voluntarily waived his

  appellate rights.” Loumoli, 13 F.4th at 1007 (quoting Hahn, 359 F.3d at 1325).

  Here, the appeal waiver was clearly set forth in the plea agreement and the district

  court further addressed the waiver during McCrary’s plea colloquy in open court.

  McCrary, therefore, knowingly waived his appeal rights.

        Arguing to the contrary, McCrary points out—accurately—that no one

  explained to him on the record “the difference between procedural and substantive

  reasonableness.” (Aplt. Reply Br. at 6.) He further contends that the distinction

  between procedural and substantive reasonableness is so “complicated . . . that

  extremely large portions of the criminal bar may not understand the nuances.” (Id.)

  The Tenth Circuit, in other cases, has noted that “there is . . . some unavoidable

  overlap” between substantive and procedural reasonableness. United States v.

  Barnes, 890 F.3d 910, 917 (10th Cir. 2018). Nonetheless, here the language of the

  appeal waiver itself draws a clear distinction between appellate challenges to “the

  manner in which the sentence is determined,” which are waived, and the “substantive

  reasonableness” of an above-guideline sentence, which can be appealed. (I R. 32

  ¶ 12(b).) Furthermore, McCrary, both in writing and verbally during his plea

  colloquy, indicated that he had read the plea agreement, discussed it with his

  attorney, and understood all of its terms. McCray, therefore, knowingly waived his

  right to appeal “the manner in which his sentence was determined” (id.).

                                             12
Appellate Case: 21-6047    Document: 010110716042        Date Filed: 07/26/2022    Page: 13



        McCrary does not assert that his appeal waiver was involuntary. Nor have we

  gleaned from the record any reason to think it was involuntary.

        Moreover, “[w]hen determining whether a waiver of appellate rights is

  knowing and voluntary,” this court “especially look[s] to two factors. First, we

  examine whether the language of the plea agreement states that the defendant entered

  the agreement knowingly and voluntarily.” Hahn, 359 F.3d at 1325 (citing United

  States v. Elliott, 264 F.3d 1171, 1174 n.1 (10th Cir. 2001)). Here, McCrary’s plea

  agreement does state that he “knowingly and voluntarily waive[d]” his appeal rights

  as stated in the agreement. (I R. 32 ¶ 12.) Second, this court “look[s] for an

  adequate Federal Rule of Criminal Procedure 11 colloquy.” Hahn, 359 F.3d at 1325.

  McCrary does not argue, and there does not appear to be any reason to conclude, that

  McCrary’s plea colloquy was somehow deficient.

        McCrary, then, has not shown that his appeal waiver was either unknowing or

  involuntary. See id. at 1329 (noting it is the defendant’s burden to show his appeal

  waiver was not knowing and voluntary).

        3. Enforcing McCrary’s appeal waiver will not result in a miscarriage of
        justice

        Because “a defendant who waives his right to appeal does not subject himself

  to being sentenced at the whim of the district court,” United States v. Black, 201 F.3d

  1296, 1301 (10th Cir. 2000) (quoting United States v. Marin, 961 F.2d 493, 496

  (4th Cir. 1992)), the third factor we consider is “whether enforcing the waiver would

  result in a miscarriage of justice,” Loumoli, 13 F.4th at 1007 (quoting Hahn,


                                            13
Appellate Case: 21-6047     Document: 010110716042          Date Filed: 07/26/2022       Page: 14



  359 F.3d at 1325). “[A]n appellate waiver does not result in a miscarriage of justice

  unless enforcement would result in one of . . . four situations”: “‘[1] where the

  district court relied on an impermissible factor such as race, [2] where ineffective

  assistance of counsel in connection with the negotiation of the waiver renders the

  waiver invalid, [3] where the sentence exceeds the statutory maximum, or [4] where

  the waiver is otherwise unlawful.’” Hahn, 359 F.3d at 1327 (quoting Elliott,

  264 F.3d at 1173). McCrary points to the fourth situation, asserting his appeal

  waiver is “otherwise unlawful.” “[T]o meet the fourth . . . factor (i.e., enforcement of

  the waiver is otherwise unlawful) the alleged error must satisfy the fourth prong of

  the . . . plain error test”—that is, “‘the error must seriously affect the fairness,

  integrity, or public reputation of judicial proceedings.’” Id. at 1329 (quoting United

  States v. Olano, 507 U.S. 725, 732 (1993), in parenthetical). This inquiry, however,

  “is not whether the sentence is unlawful”—although the sentence here is not

  unlawful—but instead the relevant inquiry is “whether the waiver itself is unlawful

  because of some procedural error or because no waiver is possible.” United States v.

  Holzer, 32 F.4th 875, 887 (10th Cir. 2022) (quoting United States v. Sandoval,

  477 F.3d 1204, 1208 (10th Cir. 2007)).

         McCrary asserts, without citation, that a district court’s reliance on the

  erroneous fact that there was a victim of his drug distribution “is pivotal to fairness

  of judicial proceedings,” thus making his sentence unlawful. (Aplt. Reply Br. at 8.)

  But again that is not the relevant inquiry. See Holzer, 32 F.4th at 887. Furthermore,

  this court has previously recognized that a defendant can waive an appellate

                                               14
Appellate Case: 21-6047    Document: 010110716042        Date Filed: 07/26/2022    Page: 15



  challenge to the PSR’s facts relied upon by the sentencing court. E.g., Goldberg,

  850 F. App’x at 613–14; Gomez, 824 F. App’x at 579.

        4. Conclusion: The Court will enforce the appeal waiver

        Because the three Hahn requirements are met here, we will enforce the appeal

  waiver to which McCrary agreed and decline to address his arguments challenging

  the procedural reasonableness of his sentence.6


  6
    Were we to address the merits of McCrary’s procedural arguments, however, they
  would likely not warrant relief. The district court adequately explained why it
  imposed the forty-eight-month above-guideline sentence. See United States v.
  Mendoza, 543 F.3d 1186, 1191–92 (10th Cir. 2008) (discussing explanation required
  for imposing a sentence outside the advisory guideline range). Further, the court did
  not err, at least not harmfully so, in its treatment of McCrary’s objections to specific
  facts included in the PSR. Most assuredly, the district court did not err in
  considering the fact that Stewart died after ingesting fentanyl that McCrary
  distributed. It is accurate, as McCrary asserts, that the PSR, in calculating McCrary’s
  offense level, noted that there were no “identifiable victims” and that no specific
  victim-related adjustment applied to increase McCrary’s offense level. (II R. 55
  ¶ 25; 36 ¶ 31.) The PSR also indicated that restitution was not applicable to this
  case. But those determinations do not support McCrary’s further assertion that the
  sentencing court could not consider the fact that Stewart died after ingesting fentanyl
  distributed by McCrary. As an initial matter, the PSR contained a number of facts—
  to which McCrary did not object—indicating that Stewart died from fentanyl
  distributed by McCrary. McCrary did not dispute that fact in the district court.
  Furthermore, the PSR itself recognized that fact and suggested that that fact might be
  a reason for the sentencing court to impose a sentence above the advisory guideline
  range. Moreover, Congress has provided that “[n]o limitation shall be placed on the
  information concerning the background, character, and conduct of a person convicted
  of an offense which a court of the United States may receive and consider for the
  purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661; see also Pepper v.
  United States, 562 U.S. 476, 488–89 (2011). McCrary, then, is incorrect that the
  district court, in sentencing McCrary, could not consider the fact that Stewart died
  from fentanyl that McCrary distributed. See McKinnie, 21 F.4th at 290–91 (4th Cir.)
  (relying on 18 U.S.C. § 3661 and the § 3553(a) factors to hold that sentencing court
  could consider fact that fentanyl the defendant was convicted of distributing resulted
  in another’s death, whether or not the court could further find that the fentanyl was

                                            15
Appellate Case: 21-6047    Document: 010110716042         Date Filed: 07/26/2022    Page: 16



  II. McCrary’s above-guideline sentence is substantively reasonable

        Next, McCrary argues that his sentence is substantively unreasonable. We

  consider the merits of that argument because McCrary’s appeal waiver expressly

  permits him to appeal the substantive reasonableness of his sentence when, as here,

  “the sentence is above the advisory Guidelines range.” (I R. 32 ¶ 12(b).) But we

  reject on the merits McCrary’s argument that his forty-eight-month sentence is

  substantively unreasonable.

        A. Standard of review

        In deciding whether a sentence is substantively unreasonable, we review the

  length of the sentence for an abuse of discretion. See United States v. Williams, 10

  F.4th 965, 977 (10th Cir. 2021). “In doing so, we ask ‘whether the length of the

  sentence is reasonable given all the circumstances of the case in light of the factors

  set forth in 18 U.S.C. § 3553(a).’” Id. (quoting United States v. Carter, 941 F.3d 954,

  960–61 (10th Cir. 2019)). We will reverse only if the sentence imposed was

  “arbitrary, capricious, whimsical, or manifestly unreasonable,” or if the district court

  “exceeded the bounds of permissible choice, given the facts and the applicable law in

  the case at hand.” United States v. DeRusse, 859 F.3d 1232, 1236 (10th Cir. 2017)

  (internal quotation marks omitted). “We do not reweigh the [§ 3553] sentencing



  the but-for cause of death, citing First and Fifth Circuit cases reaching similar
  conclusions); United States v. Heindenstrom, 946 F.3d 57, 63–64 (1st Cir. 2019) (relying
  on 18 U.S.C. §§ 3553(a) and 3661 to conclude that sentencing court can consider fact that
  fentanyl that the defendant was convicted of distributing resulted in someone’s death).

                                             16
Appellate Case: 21-6047    Document: 010110716042        Date Filed: 07/26/2022       Page: 17



  factors but instead ask whether the sentence fell within the range of ‘rationally

  available choices that facts and the law at issue can fairly support.’” United States v.

  Blair, 933 F.3d 1271, 1274 (10th Cir. 2019) (quoting United States v. Martinez,

  610 F.3d 1216, 1227 (10th Cir. 2010)). “[B]oth the Supreme Court and this court

  have made clear that it is not the job of an appellate court to review de novo the

  balance struck by a district court among the factors set out in § 3553(a).” United

  States v. Sells, 541 F.3d 1227, 1239 (10th Cir. 2008) (citing, e.g., Gall v. United

  States, 552 U.S. 38, 51–52 (2007)). “[A]s long as the balance struck by the district

  court among the factors set out in § 3553(a) is not arbitrary, capricious, or manifestly

  unreasonable, we must defer to that decision even if we would not have struck the

  same balance in the first instance.” Id.

        Here, the district court varied upward from the advisory guideline range to

  impose a sentence four times as long as the high end of that range. In reviewing that

  sentence, this court will “‘take the degree of variance into account,’” but “will not

  ‘use the percentage of the variance as the standard for determining the strength of the

  justifications required.’” Kaspereit, 994 F.3d at 1214 (quoting Gall, 552 U.S at 47)

  (alteration omitted).

        B. McCrary’s forty-eight-month sentence is not substantively
        unreasonable

        In light of our highly deferential standard for reviewing the length of

  McCrary’s sentence, we cannot conclude it is substantively unreasonable. The

  district court clearly explained its reasons for imposing the forty-eight-month


                                             17
Appellate Case: 21-6047    Document: 010110716042        Date Filed: 07/26/2022    Page: 18



  sentence. See United States v. Lawless, 979 F.3d 849, 855 (10th Cir. 2020) (“A

  sentence is more likely to be within the bounds of reasonable choice when the court

  has provided a cogent and reasonable explanation for it.” (internal quotation marks

  omitted)). And the court did so in light of the § 3553(a) sentencing factors.

        In particular, the district court chose to weigh the fact that McCrary’s offense

  involved a dangerous illicit drug that resulted in Stewart’s death heavier than the

  court weighed McCrary’s post-offense rehabilitation. See generally 18 U.S.C.

  § 3553(a)(1) (directing the sentencing court to consider the nature and circumstances

  of the offense and the history and characteristics of the defendant). McCrary

  disagrees with that weighing. While another sentencing court might have reasonably

  imposed a shorter sentence, we cannot say that the forty-eight-month above-guideline

  sentence the district court imposed was arbitrary, unreasonable, or outside the range

  of permissible choice. See United States v. Lake, 613 F. App’x 700, 702, 703–04

  (10th Cir. 2015) (unpublished) (upholding as substantively reasonable

  fifty-nine-month sentence for conspiring to possess heroin with the intent to

  distribute it, an upward variance from the advisory guideline range of zero to six

  months in prison, based in part on fact that heroin defendant distributed resulted in or

  at least contributed to another’s death and the sentencing court’s determination that

  that death outweighed the defendant’s post-offense rehabilitation efforts).

        McCrary argues that the district court erred in varying upward because of the

  danger of fentanyl, when the guideline range already reflected those dangers. But

  McCrary’s sentence fell within the statutory-maximum twenty years that Congress

                                            18
Appellate Case: 21-6047       Document: 010110716042     Date Filed: 07/26/2022   Page: 19



  set for his offense of conviction. See 21 U.S.C. § 841(a)(1), (b)(1)(C). Moreover,

  we are further persuaded by the fact that other circuits have upheld as substantively

  reasonable upward-variant sentences based on the dangerousness of the fentanyl that

  a defendant distributed.7

        McCrary also disagrees with the district court’s observation at sentencing that

  he was more concerned about the stress his conduct placed on his family than he was




  7
    See McKinnie, 21 F.4th at 286, 288, 292–94 (4th Cir.) (upholding as substantively
  reasonable 120-month prison sentence, up from advisory range of twenty-one to
  twenty-seven months, where someone died from fentanyl defendant distributed);
  Heindenstrom, 946 F.3d at 59–61, 64–66 (1st Cir.) (upholding as substantively
  reasonable sixty-month prison sentence, up from guideline range of eight to fourteen
  months, where someone died from fentanyl the defendant distributed); see also
  United States v. James, No. 20-12459, 2021 WL 2909729, at *1–4 (11th Cir. July 12,
  2021) (unpublished) (per curiam) (upholding as substantively reasonable sixty-month
  prison sentence, up from guideline range of ten to sixteen months, where defendant
  sold fentanyl to undercover officer that came from the same batch of fentanyl that
  previously almost killed another buyer); United States v. Lewis, 819 F. App’x 718,
  719–22 (11th Cir. 2020) (unpublished) (per curiam) (upholding as substantively
  reasonable seventy-two-month prison sentence for conspiring to distribute fentanyl,
  up from guideline range of forty-six to fifty-seven months, where series of three of
  defendant’s distributees’ customers died); United States v. Drake, 800 F. App’x 415,
  416–18 (6th Cir. 2020) (unpublished) (upholding as substantively reasonable
  300-month prison sentence for distribution of fentanyl resulting in death, when
  guideline range was 240 months, where defendant distributed fentanyl to one who
  then redistributed it to another who died from the drug); United States v.
  Margenat-Castro, 754 F. App’x 879, 880–82, 885–86 (11th Cir. 2018) (unpublished)
  (per curiam) (upholding as substantively reasonable 240-month prison sentence, up
  from guideline range of 168 to 210 months, for conspiring to distribute heroin cut
  with fentanyl, where distributed drugs contributed to several deaths); cf. United
  States v. Robinson, 892 F.3d 209, 211, 215–17 (6th Cir. 2018) (upholding as
  substantively reasonable 118-month prison sentence, up from guideline range of
  sixty-three to seventy-months, based in part on “the harm caused by the opioid
  epidemic in Ohio” generally).

                                            19
Appellate Case: 21-6047     Document: 010110716042        Date Filed: 07/26/2022     Page: 20



  remorseful for Stewart’s death. But the district court was in the best position to

  judge McCrary’s sincerity and remorse.

        McCrary also pointed out that he accepted responsibility by pleading guilty

  and cooperating with the Government’s investigation. The district court did not

  discount those facts, but concluded they did not outweigh the fact that McCrary’s

  conduct resulted in Stewart’s death. Although McCrary disagrees with the district

  court’s weighing of these factors, that is not sufficient to warrant relief from his

  sentence.8

                                   III. CONCLUSION

        McCrary, through the appeal waiver in his plea agreement, waived his

  appellate arguments challenging the procedural reasonableness of his sentence.

  Furthermore, McCrary has not shown that the sentencing court abused its discretion

  in imposing the forty-eight-month above-guideline sentence. We, therefore,

  AFFIRM McCrary’s sentence, concluding it is substantively reasonable.




  8
   To the extent McCrary incorporates his procedural unreasonableness arguments into
  his substantive reasonableness analysis, McCrary has waived his procedural
  arguments.
                                             20